DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-11 have been examined in this application.  This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number JP2018-120219 filed in Japan on 6/25/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 12/18/2020 has been considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquirer configured to acquire…” of claim 1
“a determiner configured to determine…” of claim 1 and as recited in dependent claims 2 and 4-9  
“article information acquired by the acquirer” of claims 10 and 11 (though also see the § 112(b) rejection of claims 10 and 11 below)
“the packing method determined by the determiner” of claims 10 and 11 (though also see the § 112(b) rejection of claims 10 and 11 below)
The terms “acquirer” and “determiner” are described in ¶ 0041 of applicant’s published specification as an element of a processor (US20210103886A1: “the processor 170 includes, for example, a data manager 171, an acquirer 173, a determiner 175, and an output controller 177”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 10, and 11 are objected to because of the following informalities: 
Claims 1, 10 and 11 recite the limitation “one or more articles to be shipped to the same destination” – while the examiner is able to reasonably determine the scope of the claims, the limitation “the same destination” lacks antecedent basis in the claims. The examiner suggests amending the claim to recite “one or more articles to be shipped to the same destination”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 10 and 11 recite “article information acquired by the acquirer” – however, the term “the acquirer” lacks sufficient antecedent basis rendering the claims indefinite because it is unclear whether the claims are intended to include some previously unrecited acquirer, or whether applicant instead intended the claim to read “acquired by the computer.” For the purposes of further examination, the examiner interprets this limitation as reciting “article information acquired by the computer” based on the context of the claims. 
Claims 10-11 also recite “the packing method determined by the determiner” – however, there is no previous mention of any “determiner” that determined a packing method. Therefore the claims lack sufficient antecedent basis for the term “the determiner” which renders the claims indefinite because it is unclear whether the claims are intended to include some previously unrecited determiner, or whether applicant instead intended the claims to read “the determined packing method.” For the purposes of further examiner, the examiner interprets this limitation as reciting “the determined packing method” based on the context of the claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Independent claim 1 and the respective dependent claims 2-9 recite “A packaging assistance device” (i.e. a machine). Independent claim 10 recites “A packaging assistance method…” (i.e. a process), and independent claim 11 recites “A non-transitory computer-readable storage medium storing a program…” (i.e. an article of manufacture). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1, 10 and 11 recite limitations for providing packaging assistance by: acquiring, for each group including one or more articles to be shipped to the same destination, article information pertaining to the articles; determining, based on the article information acquired by the acquirer, a packaging material for packing the articles included in the group among a plurality of packaging materials having different accommodation space sizes and a method of packing the articles having a sequence in which the articles included in the group are to be packed in the packaging material; and displaying information indicating the packaging material and the packing method determined by the determiner. These limitations of independent claims 1, 10 and 11 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1, 10 and 11 above amount to processes for determining a packaging material and a packaging method and displaying the determined packaging material and packaging method. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. managing the packaging of goods by determining a packaging material and a packaging method and displaying the determined packaging material and packaging method) and are also directed to managing personal behavior interactions between people (i.e. determining and providing rules or instructions for packaging items), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
The limitations recited by the representative independent claims 1, 10 and 11 above are also processes that, under the broadest reasonable interpretation and but for the use of generic computer components, cover concepts (e.g. observation, evaluation, judgment, and opinion) that can reasonably be performed in the human mind or by the human mind with the aid of simple tools such as pen and paper. For example, the “acquire/acquiring” step amounts to an observation, and the “determine/determining” step falls under at least one evaluation, judgement and opinion and “display/displaying” steps fall describe outputting the at least one evaluation/judgement/opinion, which, but for the recitation of generic computer components, is capable of being performed using pen and paper. As described in MPEP 2106.04(a)(2)(III), “[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” and “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” Therefore, as the processes above described by the representative independent claims 1, 10 and 11 can be characterized as mental processes (i.e. observation, evaluation, judgment, and opinion), but for the recitation of generic computer components in the claims, the claims fall under the “mental processes” category of judicial exceptions (i.e. abstract ideas). 
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1, 10 and 11 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. determining a packaging material and a packaging method and displaying the determined packaging material and packaging method) using generic computers/computer components (i.e. a packaging assistance device comprising an acquirer, determiner, and a display of claim 1; “a computer” of claim 10; and “A non-transitory computer-readable storage medium storing a program for causing a computer to execute” of claim 11). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” Furthermore, the additional element “a display” is being used in its ordinary capacity to display information, which does not integrate the judicial exception into a practical application, but instead applies the displaying step of the abstract idea on a generic display. Because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claims 1, 10 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned in Step 2A Prong 2 above, the claims recite mere instructions to apply the abstract idea (i.e. determining a packaging material and a packaging method and displaying the determined packaging material and packaging method) using generic computers/computer components (i.e. a packaging assistance device comprising an acquirer, determiner, and a display of claim 1; “a computer” of claim 10; and “A non-transitory computer-readable storage medium storing a program for causing a computer to execute” of claim 11). Furthermore, the additional element “a display” is being used in its ordinary capacity to display information, which does not amount to significantly more than the abstract idea. As none of the additional elements, considered alone or in an ordered combination, amount to significantly more than the abstract idea, claims 1, 10, and 11 are directed to an abstract idea without significantly more. 
Dependent Claims 2-9: 
Dependent claims 2-9 are directed to the same abstract idea as independent claim 1 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 2-9 do not add any additional elements beyond those already discussed above, but merely further describe the abstract idea above by reciting limitations for: specifying the information included in the images on the display (claims 2-5), specifying how the packaging material is determined based on priority criterion, size information, or based on minimizing a shipping fee (claims 6-9), and further describing the shipping fee information (claim 9). While claims 2-5 further specify the displayed information, the claims are still merely presenting information relating to the abstract idea on a generic display (e.g. on a computer display being used in its ordinary capacity). These limitations of dependent claims 2-9 amount to mere instructions to further apply this abstract step using generic computers/computer components (i.e. “the determiner” and/or “the display”). 
Therefore, all of claims 1-11 are ineligible under § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180374046 A1 to Powers et al. (Powers).

Claim 1: Powers teaches: 
A packaging assistance device (Powers: Fig. 1 and ¶ 0035-0037 showing system including packing computer 107 with GUI 109; also see ¶ 0012-0013 showing system including processor, storage, a communication platform connected to a network, and user interface), comprising: 
an acquirer (Powers: ¶ 0012-0013 showing computer system with processor, communication platform and user interface) configured to acquire, for each group including one or more articles to be shipped to the same destination (Powers: ¶ 0009-0010, and Fig. 7/¶ 0092-0094 showing plurality of articles are to be shipped in a container to a destination), article information pertaining to the articles (Powers: ¶ 0006, ¶ 0012-0013 showing obtaining a request including weight information and dimension information of the plurality of products, and then ranking the items by weight, volume or other dimensions as per ¶ 0010, ¶ 0012-0013, ¶ 0038, and ¶ 0049); 
a determiner (Powers: ¶ 0012-0013, ¶ 0107-0108 showing processor(s)) configured to determine, based on the article information acquired by the acquirer, a packaging material for packing the articles included in the group among a plurality of packaging materials having different accommodation space sizes (Powers: Figs. 2-3, as described by ¶ 0049, ¶ 0051, and ¶ 0052-0055 showing ranking and selecting a container for each of the plurality of ranked/sorted articles, the container being selected out of a list of containers)
and a method of packing the articles having a sequence in which the articles included in the group are to be packed in the packaging material (Powers: Fig. 3 and ¶ 0052-0055 showing sequence for packing the plurality of articles at placement points in each container until the end of th sorted list of items is reached); and 
a display configured to display information indicating the packaging material and the packing method determined by the determiner (Powers: ¶ 0037-0038 showing graphical user interface (GUI) used to display an optimized packing solution in the form of a visual illustration or representation of a packing instruction; see ¶ 0033 showing packing instruction/solution specifies “information about: what containers are selected, where and how to pack each item in a container, the layout of different items in each container, e.g., the coordinates of every item packed within the container, calculated rate estimate for shipping each container, etc.; a visual illustration may include one or more graphics, videos, or images that illustrate a layout configuration”)

Claim 2: Powers discloses claim 1 and further discloses: 
wherein the display displays an image showing a state in which all of the articles packed in the packaging material determined by the determiner have been packed in the packaging material (Powers: Fig. 5 and ¶ 0090; Fig. 6 and ¶ 0091; Fig. 7 and ¶ 0092-0094 showing multiple alternative examples of packing instruction with visualization showing optimal packing configurations of a plurality of items in a container) 

Claim 3: Powers discloses claim 1 and further discloses: 
wherein the display switches between a series of images according to on-going progress of packaging work based on at least one of information indicating a state of work in which the articles are packed in the packaging material or information indicating an accommodation state of the articles accommodated in the packaging material (Powers: ¶ 0010-0011, ¶ 0075, ¶ 0087, ¶ 0089-0090 specifying updates to the visualization and packing instructions based on changes to the orientation, position and/or placement of additional items within the container) 

Claim 5: Powers discloses claim 3 and further discloses: 
wherein the display displays the series of images (Powers: ¶ 0010-0011, ¶ 0075, ¶ 0087, ¶ 0089-0090 specifying updates to the visualization and packing instructions based on changes to the orientation, position and/or placement of additional items within the container) and an image showing a state in which all of the articles packed in the packaging material determined by the determiner have been packed in the packaging material (Powers: Fig. 5 and ¶ 0090; Fig. 6 and ¶ 0091; Fig. 7 and ¶ 0092-0094 showing multiple alternative examples of packing instruction with visualization showing optimal packing configurations of a plurality of items in a container; also see ¶ 0087-0089 showing visualization of the optimal packing solution for the items)

Claim 6: Powers discloses claim 1 and further discloses: 
wherein the determiner determines, as a packaging material in which the articles included in the group are to be packed, a packaging material (Powers: Figs. 2-3, as described by ¶ 0049, ¶ 0051, and ¶ 0052-0055 showing ranking and selecting a container for each of the plurality of ranked/sorted articles, the container being selected out of a list of containers) in which a predetermined priority criterion among a plurality of criteria each having different priority items is satisfied among the plurality of packaging materials (Powers: ¶ 0049 “containers are sorted in an order of ascending relative cost” and ¶ 0051, and ¶ 0052-0055 container selected among plurality of containers; also see ¶ 0048 “Items to be shipped are sorted into packages that are optimized against carrier rate tables and dim weight rules to achieve the lowest cost shipping solution”)
Examiner’s Note: The claim recites “a predetermined priority criterion among a plurality of criteria each having different priority items is satisfied” but does not specify any particular priority criterion. Therefore the claim is interpreted under the broadest reasonable interpretation and the packaging material being prioritized, i.e. ranked, based on any criteria would meet this limitation. 

Claim 7: Powers discloses claim 1 and further discloses: 
wherein the determiner determines, as a packaging material in which the articles included in the group are to be packed, a packaging material in which the articles included in the group are able to be accommodated and which has the smallest accommodation space based on at least one of size information indicating a size of the articles or weight information indicating a weight of the articles (Powers: ¶ 0080-0082 showing the carton, i.e. a box, is chosen based on the box being able to hold all of the items and also completely filling the container, i.e. it is the smallest accommodation space that fits the items; ¶ 0080 also showing the determination at least based upon the size and weight of each of the items to be packed)

Claim 8: Powers discloses claim 7 and further discloses: 
wherein, when an article in which individual packaging is required is included in the group (Powers: ¶ 0046 showing “Rules may be assessed at operation 201 as well. The present disclosure allows for various limitations to be accounted for with rules. For example, SKU characteristics that may affect packing include: pack alone), the determiner further determines a packaging material in which the article included in the group is packed based on packaged size information indicating a size in which the article has been subjected to individual packaging (Powers: ¶ 0050-0051 showing based on the rules above, which may be to pack the item alone, each item is packed into a container using the most cost-optimal solution)

Claim 9: Powers discloses claim 1 and further discloses: 
wherein the determiner determines, as a packaging material in which the articles included in the group are to be packed, a packaging material in which the shipping fee for each group is minimized based on shipping fee information indicating a shipping fee for each of the packaging materials determined in advance in accordance with the accommodation space size (Powers: see at least ¶ 0048-0049, ¶ 0091, ¶ 0093 showing sorting items and containers and determining optimal packing configuration/cost-optimal solution for packing the items into the container(s) based upon rate table information for each of the containers; also see ¶ 0038-0040, ¶ 0044, ¶ 0073-0075 further showing determining optimal placement of items into shipping containers based on the rate table/shipping rates for the containers), and 
the shipping fee information includes information pertaining to shipping fees for two or more different shipping companies (Powers: at least ¶ 0007 showing “the rate table lists shipping rates of each of the one or more shipping carriers according to information about at least one of the following: a weight of a container having at least one product to be shipped; a container type of the container; and a product type of the at least one product; insurance information of the at least one product; and a discount or deal agreed between the user and at least one of the one or more shipping carriers regarding a shipment of the plurality of products”; also see the same in at least ¶ 0013, ¶ 0028-0029, ¶ 0044, ¶ 0048-0049)

Claim 10: See the rejection of claim 1 above reciting analogous limitations but for the difference in statutory category. Powers also discloses a packaging assistance method performed by a computer (Powers: ¶ 0008-0009, ¶ 0011, ¶ 0035-0037; also see Fig. 2 and ¶ 0045-0051 showing method for providing visualized packing instructions). 

Claim 11: See the rejection of claim 1 above reciting analogous limitations but for the difference in statutory category. Powers also discloses “A non-transitory computer-readable storage medium storing a program for causing a computer to execute…” (Powers: ¶ 0103-0105, with ¶ 0104 in particular showing “Embodiments of the subject matter described in this specification can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a tangible program carrier for execution by, or to control the operation of, data processing apparatus. The tangible program carrier can be a computer readable medium. The computer readable medium can be a machine-readable storage device”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180374046 A1 to Powers et al. (Powers) in view of US 20190354924 A1 to Fukushima et al. (Fukushima).

Claim 4: Powers discloses claim 3. With respect to the limitation:  
wherein the series of images includes an image which displays a figure of an article which has been already packed in the packaging material determined by the determiner and a figure of an article to be packed next in different forms 
Powers teaches a series of images including an image which displays a representation of an article already packed in the container as determined by the determiner in different forms (Powers: Fig. 5, ¶ 0090 and Fig. 6, ¶ 0091), but does not explicitly teach forms of item visualizations to be packed. However, Fukushima teaches, as part of an analogous packing support system/device (Fukushima: ¶ 0009, Fig. 1A, ¶ 0047-0049 and Figs. 5-6, ¶ 0090-0094) displaying a plurality of items to be packed next in multiple forms (Fukushima: Figs. 20-21A, ¶ 0162-0170, and Figs. 5-6, ¶ 0090-0094; also Fig. 30, ¶ 0131-0133).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of items to be packed next of Fukushima in the packing assistance system of Powers with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the problems that “since it is not known what kind of and how many commodities are collected in the collection box, it is difficult for the packing worker to appropriately select the size of the packing box in which the commodities fit. In addition, even during the packing work, since it is not known what size of the commodity comes out of the collection box later, for example, the commodity with characteristics on packing such as not to set sideways, it is difficult to do the packing work while considering how to store the commodities in the packing box so that all commodities can be stored at an appropriate position” (Fukushima: ¶ 0006). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628